Citation Nr: 1017396	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Palo Alto Health Care System 
in Palo Alto, California


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
private medical expenses incurred at a non-VA medical 
facility, for services rendered from July 20, 2007, through 
August 2, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 decision by the Department of 
Veterans Affairs (VA) Palo Alto Health Care System (HCS).

The Veteran provided testimony at a February 2010 Travel 
Board hearing before the undersigned at the VA Regional 
Office (RO) in Oakland.  A hearing transcript is associated 
with the claims folder.

In a March 2009 statement submitted with his VA Form 9, the 
Veteran contended that his non-service-connected hypertension 
and heart disease have been caused or aggravated by his 
service-connected posttraumatic stress disorder (PTSD).  
Thus, the issue of entitlement to service connection for 
hypertension and heart disease as secondary to service-
connected PTSD has been raised by the record, but has not 
been adjudicated by the RO having jurisdiction over the 
Veteran's claims file.  Therefore, the HCS is requested to 
refer the Veteran's claim for disability compensation to the 
Oakland RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran received treatment at a private facility, 
Stanford Hospital, from July 9, 2007, to August 2, 2007, for 
a non-service-connected disability, without first obtaining 
VA approval to receive such treatment at Government expense.

2.  The Veteran was sufficiently stable to be transferred to 
a VA or other Federal facility on July 19, 2007, and a VA 
facility was feasibly available to admit him.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from July 20, 
2007, to August 2, 2007, at Stanford Hospital have not been 
met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 17.1000-17.1002, 17.1005 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and 
not the evidence, is dispositive of a claim, the VCAA is not 
applicable.  Id. (VCAA not applicable to a claim for non-
service-connected pension when the claimant did not serve on 
active duty during a period of war, as required by law).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty-to-assist nor the duty-
to-notify provisions of the VCAA are implicated.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 
(June 23, 2004).

Because the law is dispositive in the instant appeal, the 
Board finds that the provisions of the VCAA are not 
applicable to this Veteran's claim.  Nonetheless, we do note 
that the June 2008 VA Reconsideration Decision and July 2008 
Statement of the Case (SOC) included the laws and regulations 
pertaining to entitlement to payment or reimbursement for 
medical expenses incurred at a non-VA facility.  The 
appellant was given opportunities to submit additional 
evidence after issuance of the June 2008 VA Reconsideration 
Decision and July 2008 SOC, and neither he nor his 
representative has identified any additional pertinent 
evidence which should have been obtained.  

The Board concludes that no further notification or 
development of evidence is required.  Therefore, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional 
benefits flowing to the Veteran.  The Court of Appeals for 
Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Payment/Reimbursement

A.  Applicable Law

There are two sections of the United States Code under which 
a veteran may receive payment or reimbursement of private 
medical/hospital expenses which were not pre-approved by VA 
authorized personnel. 

First, under 38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 17.120 (2009), such payment or reimbursement is 
available where - 

(a) The care and services rendered were either:

(1)  for an adjudicated service-connected disability, 
or

(2)  for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or

(3)  for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or

(4)  for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 
17.48(j)) (2000); and

(b)  The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c)  No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

As to the above criteria, the Court of Appeals for Veterans 
Claims has held that, given the use by Congress of the 
conjunctive "and," "all three statutory requirements would 
have to be met before reimbursement could be authorized."  
Malone v. Gober, 10 Vet. App. 539, 542 (1997).

Second, under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2009); 
and 38 C.F.R. §§ 17.1000-1003 (2009), enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
No. 106-177, 113 Stat. 1553 (1999) (effective from May 29, 
2000), to be entitled to the payment for emergency care, the 
evidence must meet all of the following criteria:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility;

(e)  At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and 
had received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure 
to exhaust appeals of the denial of payment); 

(h)  If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran or 
provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

With regard to questions of payment for expenses which have 
not been pre-authorized, whether a "medical emergency" 
exists is a medical question best answered by a physician.  
See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

B.  Facts and Analysis

The record shows that the Veteran was treated at Stanford 
Hospital, a non-VA facility, from July 9, 2007, to August 2, 
2007, after suffering from chest pain.

A discharge summary from Stanford Hospital dated in August 
2007 indicates the Veteran was admitted to another hospital 
on July 9, 2007, with complaints of chest pain radiating to 
his back and abdomen, as well as associated shortness of 
breath.  He was taken to the emergency department, where it 
was initially thought that he was suffering a myocardial 
infarction, and was treated with nitroglycerin and aspirin.  
He subsequently became combative and difficult to control and 
required sedation and intubation.  He had a head CT scan 
which was unremarkable, and was transferred to Stanford 
Hospital for further evaluation.  

Once at Stanford Hospital, it was discovered that the Veteran 
had an acute type A aortic dissection with moderate 
pericardial effusion.  He was taken emergently to the 
operating room on July 9, 2007, where he underwent a 
transesophageal echocardiogram, which confirmed a flap in the 
ascending aorta extending to the arch, as well as into the 
descending aorta.  A replacement graft was fashioned through 
the ascending and arch aorta with re-suspension of the aortic 
valve.  The surgery went well, and the Veteran was 
transferred to the Intensive Care Unit (ICU) in stable 
condition.  

The Veteran's condition continued to improve, and on July 16, 
2007, he was transferred to a step-down unit.  Prior to his 
discharge, it was decided that he would need another aortic 
valve replacement, but the plan was to discharge him from the 
hospital on July 26, 2007, for a short period prior to the 
second surgery.  However, on the night of his planned 
discharge, the Veteran had a respiratory decompensation 
requiring intubation and was noted to be in congestive heart 
failure.  Thus, another emergent aortic valve replacement 
surgery was deemed necessary, and the Veteran had a second 
emergency surgery on July 27, 2007.  He remained hospitalized 
until August 2, 2007.

When the Veteran sought payment for the costs of that 
hospitalization and treatment, the VA Palo Alto HCS had a 
Clinical Review and Assessment performed in March 2008, and 
determined that, although the Veteran's initial admission was 
on an emergency basis, his condition had become stable enough 
for him to be transferred to a VA facility on July 13, 2007.  
The HCS therefore allowed payment for treatment rendered 
through July 13, 2007, but denied reimbursement from the 
point the Veteran was found to be stable on July 13, 2007, on 
the basis that he could have transferred to a VA facility.  
The VA Palo Alto HCS thereafter conducted a second Clinical 
Review and Assessment in June 2008 and, in a June 2008 VA 
Reconsideration Decision, stated that the additional 
information contained sufficient information to support a 
decision to approve the Veteran's claim for payment or 
reimbursement through July 19, 2007.  The June 2008 Clinical 
Review and Assessment Form indicates that the Veteran was 
allowed off the floor with family per a doctor's note dated 
July 19, 2007.  Thus, the Form states, if the Veteran was 
able to go off the floor, there is no reason he could not 
have been transferred to the Palo Alto VA Hospital, which was 
10 minutes away.  

The Board first notes that the Veteran does not meet the 
criteria for payment or reimbursement of medical expenses 
under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, as he was 
not treated for a service-connected condition and he did not 
have a total service-connected disability rating.  In fact, 
at the time of his hospitalization, the Veteran had service 
connection for residuals of a laceration to the right hand, 
evaluated at 50 percent effective from November 13, 1997, but 
had no other service-connected disabilities.  It was not 
until after his hospital discharge that he was granted 
service connection for PTSD, which is evaluated at 100 
percent, effective from August 21, 2007.  

Next, the Board has considered whether the Veteran met the 
criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for 
the treatment rendered to him from July 20, 2007, to August 
2, 2007.  

The primary question before the Board is whether the 
Veteran's claim for payment or reimbursement for medical care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that he could 
not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized).  VA 
regulations limit payment or reimbursement to treatment for 
medical emergencies.  See 38 C.F.R. §§ 17.1002(d), 
17.1005(b).  

Based on the June 2008 Clinical Review and Assessment Form as 
well as the July 19, 2007, note contained in the Stanford 
Hospital records, the Board finds that the weight of the 
evidence is against a finding that the Veteran was still in a 
state of medical emergency on July 20, 2007, such that he 
could not have been safely transferred to a VA or Federal 
facility.  The July 19, 2007, note signed by Dr. R.C.R. 
states that the Veteran was doing well overall, his blood 
pressure and heart rate were stable, and his pulmonary emboli 
were asymptomatic.  He was started on Lovenox and Coumadin, 
and the doctor was going to perform a repeat echocardiogram 
in the morning.  Moreover, the doctor encouraged ambulation 
and stated it was "okay" for the Veteran to go off the unit 
with his family for 30 minutes.  In addition, there is no 
indication in any of the other medical records from Stanford 
Hospital that the Veteran received any emergency treatment 
after July 19, 2007, and before his second surgery on July 
27, 2007.  Indeed, the medical records show that the doctor 
planned to discharge the Veteran from the hospital on July 
26, 2007.  Dr. R.C.R. even dictated a discharge summary on 
July 25, 2007.  

The Board also notes that a VA facility was available for the 
Veteran to be transferred to on July 20, 2007.  As mentioned 
above, the June 2008 Clinical Review and Assessment Form 
indicates the Veteran could have been transferred to the Palo 
Alto VA Hospital, 10 minutes away, once he had stabilized on 
July 19, 2007.  Thus, there is no indication that VA 
facilities were not available for the Veteran's transfer.

The Board acknowledges the Veteran's contention in the March 
2009 statement attached to his VA Form 9 that he was not 
stable enough for either transfer or discharge from Stanford 
Hospital until July 26, 2007.  However, the Stanford Hospital 
records indicate that the Veteran was considered stable 
enough to be able to leave the unit prior to the planned 
discharge date of July 26, 2007, and there is no 
documentation that Dr. R.C.R. stated that the Veteran was not 
stable enough to be transferred to a VA facility prior to 
July 26, 2007.  In this regard, the Board notes the Veteran's 
contention that he did not actually leave his unit on July 
19, 2007.  However, what is important in determining whether 
the Veteran is eligible for payment or reimbursement is not 
whether he actually left the unit, but the fact that his 
treating physician, Dr. R.C.R., determined him to be stable 
enough to leave the unit if the Veteran so desired.

Finally, the Board acknowledges the letters from the 
Veteran's siblings stating that they visited the Veteran 
while he was in the hospital and that the Veteran did not 
leave his room and was still receiving treatment and 
undergoing tests until his emergency surgery on July 27, 
2007.  The Stanford Hospital medical records do indicate that 
the Veteran continued to receive treatment and undergo tests 
beyond the July 19, 2007, date through which payment or 
reimbursement has been approved.  However, prior to July 27, 
2007, there is no indication that the tests or treatment 
rendered were performed on an emergency basis or that the 
tests and treatment could not have been conducted at a VA 
facility.  

The Board is sympathetic to the Veteran's contentions; 
however, the Board cannot grant the Veteran's claim unless 
the facts of the case meet all the requirements under 38 
C.F.R. § 17.1002.  Because the Veteran has failed to meet the 
requirement that the care provided to him beyond the initial 
emergency evaluation and treatment was for a continued 
medical emergency under 38 C.F.R. § 17.1002(d), the Board 
must deny the claim.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  For these reasons, the Board 
finds that the Veteran's claim is without legal merit.

ORDER

Entitlement to payment of or reimbursement for unauthorized 
private medical expenses incurred at a non-VA medical 
facility, for services rendered from July 20, 2007, through 
August 2, 2007, is denied.  


__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


